Citation Nr: 1022282	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-13 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C.

2.  Entitlement to an increased rating for splenectomy, 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1976 
to September 1980, and from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The Board notes that the Veteran requested and was scheduled 
for two video conference hearings before Veterans Law Judges, 
but did not appear for either hearing.  Accordingly, the 
Board considers the appellant's requests for a hearing to be 
withdrawn and will proceed to adjudicate the petition to 
reopen based on the evidence of record.  See 38 C.F.R. § 
20.704 (d), (e) (2009).

As will be discussed in greater detail below, the claim of 
entitlement to service connection for hepatitis C is being 
reopened.  The now reopened claim and the issue of an 
increased rating for splenectomy are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a May 2000 rating decision, the RO denied the 
Veteran's claim for service connection for hepatitis C; the 
Veteran did not appeal.

2.  The evidence related to the Veteran's claim for service 
connection for hepatitis C that was received since the May 
2000 rating decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence having been received since the 
final May 2000 rating decision, the claim of entitlement to 
service connection for hepatitis C is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that since the application to reopen the 
claim of entitlement to service connection for hepatitis C is 
being reopened, the Board need not discuss the VCAA because, 
as a matter of law, any defects in VCAA notice and 
development is harmless error because, to this extent, the 
claim is being granted.

II.  Merits of the Claim to Reopen

The Veteran was denied service connection in May 2000.  The 
claim was denied because the evidence did not show a 
definitive diagnosis of hepatitis C.  Notice of the denial 
was sent to the Veteran on June 6, 2000; the Veteran did not 
appeal.  The Veteran applied to have his claim reopened in 
correspondence dated in October 2002.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless an appeal is 
initiated within one year of the notice of decision, or 
within 60 days of the issuance of the statement of the case 
(SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2009); 38 C.F.R. §§ 19.129, 19.192 (1994).  If a claim of 
entitlement to service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The relevant evidence of record at the time of the May 2000 
rating decision consisted of the Veteran's service treatment 
records (STRs) and VA treatment records dated through 2000.  
His STRs show that he received a blood transfusion in 1982.  
VA treatment records showed a diagnosis of hepatitis C by 
history. 

The relevant evidence received since the May 2000 denial 
consists of VA and records dated through 2006 and a VA 
examination in December 2003.  The VA examination indicated a 
diagnosis of hepatitis C confirmed by a blood test.  

Because the newly received evidence relates to an 
unestablished fact necessary to reopen the previously denied 
claim of service connection for hepatitis C, namely, evidence 
of a definitive diagnosis of hepatitis C, the Board finds 
that it is both new and material.  

The Board thus finds that new and material evidence adequate 
to reopen the previously denied claim of service connection 
for hepatitis C, and the application to reopen will therefore 
be granted.


ORDER

The claim of entitlement to service connection for hepatitis 
C is reopened; to this limited extent, the appeal of this 
issue is granted.


REMAND

A VA treatment record dated in April 2003 indicates that the 
Veteran reported that he received supplemental security 
income (SSI) from the Social Security Administration (SSA).  
The evidence of record does not indicate why the Veteran 
receives SSI or whether any information from SSA would be 
potentially relevant to the Veteran's claims.  The Federal 
Circuit recently held that the duty to assist does not 
require VA to obtain SSA records in all cases but only in 
those cases where the SSA records potentially would be 
relevant in substantiating the claim(s) on appeal.  Golz v. 
Shinseki, 590 F.3d 1317 (2010).  Without evidence that the 
Veteran receives SSI for disabilities other than hepatitis C 
and the splenectomy, the Board concludes that records from 
SSA potentially would be relevant in substantiating the 
claims on appeal.  Therefore, a remand to obtain SSA records 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
obtain details of any SSA disability 
claim, past or present.  If the Veteran 
indicates that he is receiving benefits 
because of his hepatitis C or his 
splenectomy, the AOJ should obtain from 
SSA a copy of the decision awarding 
disability benefits, along with a copy of 
all pertinent medical records relied upon 
in the adjudication of the Veteran's claim 
for SSA benefits.

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal, in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


